
	
		II
		111th CONGRESS
		1st Session
		S. 2474
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To liquidate or reliquidate certain entries
		  of truck tires entered on or after September 7, 2005, and on or before August
		  15, 2006.
	
	
		1.Liquidation or reliquidation of certain
			 entries of truck tires entered on or after September 7, 2005, and on or before
			 August 15, 2006
			(a)Liquidation or reliquidation
			 requiredNotwithstanding
			 sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520), or
			 any other provision of law, U.S. Customs and Border Protection shall, not later
			 than 180 days after the date of the enactment of this Act—
				(1)liquidate or reliquidate as free of duty
			 each entry described in subsection (b) containing any merchandise which, at the
			 time of original liquidation, was merchandise eligible for duty-free treatment
			 under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.); and
				(2)refund any duties and interest paid on such
			 entries.
				(b)Affected entriesThe entries referred to in subsection (a)
			 are the following:
				
					
						
							Port CodeDate of EntryEntry Number
							
						
						
							530109/07/2005669–2816633–0
							
							530109/13/2005669–2816686–8
							
							530104/03/2006669–2818113–1
							
							530104/11/2006669–2818162–8
							
							530104/18/2006669–2818213–9 
							
							530105/02/2006669–2818340–0
							
							530105/23/2006669–2818507–4
							
							530105/30/2006669–2818627–0
							
							530106/06/2006669–2818626–2 
							
							530106/14/2006669–2818677–5
							
							530106/15/2006669–2818697–3 
							
							530106/20/2006669–2818734–4
							
							530106/27/2006669–2818808–6
							
							530107/04/2006669–2818852–4 
							
							530107/11/2006669–2818914–2
							
							530107/19/2006669–2818961–3
							
							530107/25/2006 669–2819019–9
							
							530108/01/2006669–2819088–4
							
							530108/08/2006669–2819135–3
							
							530108/15/2006 669–2819205–4.
							
						
					
				
			
